Citation Nr: 1044890	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  06-03 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for transverse myelitis (also 
claimed as peripheral neuropathy), to include as due to exposure 
to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in April 2009 by the undersigned Veterans 
Law Judge.  A transcript is associated with the claims file.

During the hearing, the Veteran raised the issues of entitlement 
to service connection for a knee disability, kidney and bowel 
problems, and hemorrhoids, as secondary to transverse myelitis.  
These issues are REFERRED to the RO for appropriate action.  

The Board reopened and remanded this claim in July 2009 to afford 
the Veteran a VA examination and to obtain a medical opinion.  
The Veteran was afforded a VA examination in January 2010 and two 
medical opinions were obtained.  That development having been 
completed, the claim is now ready for appellate review.


FINDING OF FACT

Transverse myelitis is not causally or etiologically related to 
service or exposure to herbicides.


CONCLUSION OF LAW

Service connection for transverse myelitis is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309, 3.313 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2010).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of 
a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show: (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in October 2004 that fully addressed 
the entire notice element and was sent prior to the initial 
regional office decision in this matter.  The letter informed him 
of what evidence was required to substantiate his claims and of 
his and the VA's respective duties for obtaining evidence.  The 
Veteran was also sent a letter in August 2009.

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim, and the Board finds that the notification 
requirements of the VCAA have been satisfied as to timing and 
content.

To fulfill Dingess requirements, in August 2009, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
Veteran's claim was subsequently adjudicated in a June 2010 
Supplemental Statement of the Case (SSOC).  The regional office 
successfully completed the notice requirements with respect to 
the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent post-service medical 
records, as well as providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The regional office has obtained service 
treatment records, VA outpatient records, private treatment 
records, and VA medical opinions and examination pertinent to the 
issue on appeal.  Therefore, the available medical evidence and 
records have been obtained in order to make an adequate 
determination.

Neither the Veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran is 
required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 
(2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Transverse 
Myelitis, to Include as Due to Exposure to Herbicides

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Generally, in order to prevail on the issue of 
service connection on the merits, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Additionally, a Veteran who, during active military, naval or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a).  

The Veteran claims entitlement to service connection for 
transverse myelitis, due to exposure to herbicides.  Personnel 
records indicate that the Veteran served in Vietnam, and as such, 
exposure to herbicides has been conceded.  See November 1994 
rating decision.  

VA's Secretary has determined that a presumption of service 
connection based on exposure to certain herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted for 
any condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice, 59 Fed. Reg. 341-346 (1994); Notice, 61 Fed. Reg. 41442-
41449 and 57586-57589 (1996); Notice, 67 Fed. Reg. 42600- 42608 
(2002); Notice, 68 Fed. Reg. 27630- 27641 (2003); and Notice, 72 
Fed. Reg. 32395-32407 (2007).

Unfortunately, transverse myelitis is not a disease that is 
recognized as being caused by exposure to herbicides and the 
Veteran is therefore not entitled to the presumption of service 
connection.  See 38 C.F.R. § 3.309(e).  However, notwithstanding 
the aforementioned provisions relating to presumptive service 
connection, a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  

Service treatment records were reviewed.  The Veteran's entrance 
examination from August 1962 did not list any abnormalities.  
There were no complaints, symptoms, or treatment of transverse 
myelitis during service.  The Veteran's discharge examination 
from October 1966 did not note any abnormalities.  

Post-service records indicate the Veteran was first diagnosed 
with transverse myelitis in May 1984, more than 15 years after 
discharge from service.  The Veteran was admitted to the hospital 
in April 1984.  He reported having a slight backache in the lower 
lumbar area with a weakness in his legs.  He stated that he 
continued to go to work and felt like he had pulled a muscle; 
however, his symptoms increased in severity and he had difficulty 
in ambulating, particularly a weakness of both legs and a 
considerable loss of sensation in both legs.  He was diagnosed in 
May 1984 with transverse myelitis, viral etiology.  Records 
indicate the Veteran has continued to receive treatment for his 
transverse myelitis and resulting residuals.  See October 2004 VA 
outpatient note.

There is no question that the Veteran has a current disorder of 
transverse myelitis and evidence of in-service exposure to 
herbicides.  The question remaining is whether there is medical 
evidence of a nexus between the Veteran's transverse myelitis and 
exposure to herbicides.  

In August 2004, the Veteran's private physician submitted a 
statement in which he opined, in one two-line statement, that it 
is as likely as not that there is a definite possibility that 
there is an association between the Agent Orange exposure and the 
transverse myelitis.  No further rationale or explanation was 
provided to explain this opinion.  It is not clear, from this 
statement, why the physician believes Agent Orange could have led 
to the Veteran's transverse myelitis.  Furthermore, the Court has 
ruled that a medical opinion that contains only data and 
conclusions should be accorded no weight.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board 
accords this opinion no weight.  

Additionally, the Veteran's private neurologist submitted a 
statement in August 2004, indicating that he was willing to state 
that the Veteran's present medical condition, transverse myelitis 
is as likely as not related to Agent Orange exposure.  Again, 
this opinion is exactly one sentence in length and provides no 
explanation or reasoning as to why the neurologist believed the 
Veterans transverse myelitis was related to Agent Orange, and as 
such, the opinion is accorded no weight.  Id.  

In April 2009, the Veteran's private physician submitted an 
additional statement.  The physician indicated that the Veteran's 
transverse myelitis has affected his ability to empty his bladder 
and that it is postulated that the transverse myelitis may have 
had something to do with the Agent Orange exposure that he 
suffered while on duty in Viet Nam.  This opinion is also 
accorded no weight because no further explanation or rationale 
was provided for the conclusion provided.  Id.  Furthermore, 
under 38 C.F.R. § 3.102, service connection may not be based upon 
a remote possibility, and there is extensive judicial precedent 
rejecting the use of speculative opinions in VA benefits 
adjudication.  
 
In July 2009, the Veteran's private neurologist submitted an 
additional statement stating the Veteran carries an established 
diagnosis of transverse myelitis, which is a demyelinating 
disease similar to multiple sclerosis and that the Veteran might 
have been exposed to Agent Orange during his service time.  The 
neurologist opined that had the Veteran been exposed to Agent 
Orange or to a chemical akin to that prior to developing the 
illness, the causal relationship to his current illness could not 
be ruled out altogether.  The statement that the causal 
relationship could not be ruled out is not equal to a finding 
that it is as likely as not that the herbicide exposure caused 
the current disorder.  The neurologist cited no scientific, 
medical, or other rational for his opinion, and as such, the 
opinion is accorded no weight.  Id.  

The Veteran was afforded a VA examination in January 2010.  It 
was noted that the Veteran was diagnosed in 1984 and he had a 
relapse about three years ago requiring hospitalization.  The 
Veteran complained of pain in the lower half of his body and 
difficulty walking more than a few feet due to loss of feeling in 
his lower extremities.  Motor examination revealed normal 
strength, muscle tone and muscle bulk.  Light touch, pinprick, 
vibratory sense, and position sense of the lower extremities were 
abnormal.  Reflexes and cranial nerves were normal and intact.  A 
magnetic resonance imaging (MRI) revealed no evidence to suggest 
a diagnosis of a demyelinating disease and no suspicious 
enhancing lesions in the brain.  The examiner stated that the 
issue of causation could not be resolved without resorting to 
mere speculation.  Opinions like this, which can only make the 
necessary connection between the current disorder and the 
Veteran's military service by resorting to mere speculation, 
amount to "nonevidence," neither for nor against the claim, 
because service connection may not be based on speculation or 
remote possibility.  See generally Bloom v. West, 12 Vet. App. 
185 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide the 
required degree of medical certainty).  See also 38 C.F.R. § 
3.102 (when considering application of the benefit-of-the-doubt 
doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).  

An addendum opinion was received in January 2010.  The examiner 
stated that there was no mention of acute or subacute 
neurological disease in the service treatment records.  There was 
no evidence of active diseases associated with the eventual 
development of transverse myelitis.  The examiner included 
several scientific articles and studies on the causation of 
transverse myelitis.  The examiner opined that the Veteran's 
current neurological condition, transverse myelitis, is not 
caused by or a result of exposure to herbicides or herbicides 
components of interest which were used in Vietnam and associated 
with Agent Orange, nor any other aspect of military service.  
Rationale for this opinion was provided, and included a 
discussion that neuropathy resulting from toxic exposure 
usually affects the limbs in a symmetric pattering, beginning 
distally and progresses proximally.  Also, neuropathy resulting 
from toxic exposure is a result of neuronal injury or death, 
whereas transverse myelitis, a chronic or relapsing 
inflammatory condition, is characterized by an inflammation 
and/or lesion of the nerve sheath or myelin.  (Emphasis added.)  
Additionally, in cases of toxicant induced neuropathy, 
stabilization or improvement after removal from exposure is the 
rule.  Finally, the examiner stated that the Institute of 
Medicine review has shown through a meticulous review of the 
literature, that any neuropathies associated with herbicide 
exposure are limited to immediate acute or subacute transient 
peripheral neuropathies, with no evidence that exposure to the 
compounds of interest being associated with any central or 
chronic neuropathies, or any delayed onset neuropathies, or 
chronic/relapsing neurological disease what so ever.  There was 
also no evidence in the service treatment records of medical 
conditions associated with the eventual onset of transverse 
myelitis.  The Board finds this opinion adequate and it weighs 
against the Veteran's claim.  It contains a basis for the 
conclusion that the Veteran's transverse myelitis is not a 
condition caused by exposure to toxins, because the nature of the 
damage to the nerves is different than that found in cases of 
neuropathy resulting from toxic exposure.  Thus, the Board 
concludes that the transverse myelitis was not present in 
service, or for many years thereafter, and is not related to 
exposure to herbicides used in Vietnam.  

The Veteran testified in an April 2009 Hearing that he was 
exposed to herbicides during service and now suffers from pain, 
loss of sensation, and kidney and bowel problems.  Additionally, 
the Veteran's brother and wife have submitted statements 
regarding the Veteran's disorder.  The Board notes that the 
Veteran and others are capable of testifying as to observable 
symptoms of an injury or illness, as well as the length of time 
those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  

However, the Board finds that the onset and etiology of 
transverse myelitis is the type of medical disorder that is 
difficult to establish solely on the basis of lay assertions.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

While the Veteran is competent to report a contemporaneous 
medical diagnosis and the Veteran is competent in describing 
symptoms that support a later diagnosis by a medical 
professional, there is no competent evidence from any health-care 
provider that attributes the current diagnosis of transverse 
myelitis to an injury, disease, or event during the Veteran's 
service.

For these reasons, while the Veteran's and other lay statements 
are to be considered, the evidence has no probative value, that 
is, the statements do not tend to prove a material issue of fact, 
pertaining to the onset of the disability.

Where there is a question of medical causation, that is, an 
association between the current transverse myelitis and an 
injury, disease, or event in service, where a lay assertion of 
medical causation is not competent medical evidence, competent 
medical evidence is required to substantiate the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  

In sum, there is no competent evidence relating the Veteran's 
current transverse myelitis to service or to an injury, disease, 
or event in service, including exposure to herbicides.  The only 
medical opinion of record that may be accorded weight is the 
January 2010 VA examiner's opinion, which found that the 
Veteran's transverse myelitis is not a result of his exposure to 
herbicides or any other injury, disease, or event that occurred 
during service.

The preponderance of the evidence is against the claim.  As the 
evidence is not in equipoise, the statutory provisions regarding 
resolution of reasonable doubt are not applicable to warrant a 
more favorable outcome.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for transverse myelitis, to include as due to 
exposure to herbicides, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


